DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 13, 2022 has been entered.  Claims 1-19 and 21 remain pending in the application.    
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.
The abstract of the disclosure is objected to because it contains phrases which can be implied (“is disclosed”).  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second clip must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-19 are objected to because of the following informalities:  
In claim 1 line 9, “from the first clip” should be changed to --from the first snap-- to be consistent with changes made in Applicant’s prior amendment.
In claims 2 and 3, line 2, “the first fan module” should be changed to --the fan module which is a first fan module-- since a first fan module has not been previously recited and “a fan module” has been recited in claim 1 from which claims 2 and 3 depend.
In claim 13 lines 5-7 “the fan module further comprising an unattached third 3-edge corner disposed between the front 3-edge corner and the rear 3-edge corner” would be clearer if written as --the fan module further comprising an unattached third 3-edge corner disposed between the front 3-edge corner and the rear 3-edge corner along a periphery of the fan module--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0265334 to Oliver in view of U. S. Patent Publication 2011/0188201 to Lin and U. S. Patent 7,940,525 to Letourneau.
Referring to claims 1-12, Oliver teaches an assembly comprising:
a planar surface (102, 302) (Figures 1-3; paragraph [0009] and [0014]-[0016]);
a plurality of first features (112, 204, 208, 306, 310, 314) on the planar surface (102, 302) (Figures 1-3; paragraph [0009] and [0014]-[0016]);
a plurality of second features (110, 202, 206, 304, 308, 312) on the planar surface, (102, 302) each second feature of the plurality of second features (110, 202, 206, 304, 308, 312) associated with one of the first features of the plurality of first features (112, 204, 208, 306, 310, 314) (Figures 1-3; paragraph [0009] and [0014]-[0016]);and
a fan module (104, 318) coupled to one (204, 310) of the first features of the plurality of first features (112, 204, 208, 306, 310, 314) using a first connector (118) disposed at a front 3-edge corner and the associated second feature (202, 308) of the plurality of second features (110, 202, 206, 304, 308, 312) using a second connector (116) diagonally disposed from the first connector (118) (Figures 1-3; paragraph [0009] and [0014]-[0016]);
further comprising a second fan module (104, 320) adjacent to an unattached 3-edge corner of the fan module (104, 318) which is a first fan module coupled to a second one (208, 314) of the first features of the plurality of first features (112, 204, 208, 306, 310, 314) and a second one (206, 312) of the associated second features of the plurality of second features (110, 202, 206, 304, 308, 312) (Figures 1-3; paragraphs [0009] and [0014]-[0016]);
further comprising a second fan module (104, 320) disposed adjacent to the fan module (104, 318) which is a first fan module and configured to be field replaceable (by lifting the fan module having pin receptacles 116, 118 off of the associate pins) (Figures 1-4; paragraph [0010]);
wherein the plurality of first features (112, 204, 208, 306, 310, 314) and the plurality of second features (110, 202, 206, 304, 308, 312) are disposed diagonally relative to each other and a front edge of the planar surface (102, 302) (Figures 1-4; paragraphs [0010] and [0015]);
further comprising a plurality of additional field replaceable fan modules (104, 318, 320) (by lifting the fan module having pin receptacles 116, 118 off of the associate pins) coupled directly adjacent in a fan housing assembly (300) forming a single fan housing (Figures 1-4; paragraphs [0010] and [0015]);
further comprising a cable channel (124 between 316 and 318) disposed adjacent to the fan module (318) at an unattached 3-edge corner (Figures 1 and 3, paragraph [0010]); and
further comprising: a plurality of additional field replaceable fan modules (316, 320) (by lifting the fan module having pin receptacles 116, 118 off of the associate pins) coupled together in a fan housing assembly (300); a first cable channel (124 between 316 and 318) disposed on a first side of the fan housing assembly (300); and a second cable channel (124 on the outside side of 320) disposed on second side of the first fan housing assembly (300) (Figures 1 and 3, paragraph [0010]);
further comprising a plurality of additional fan modules (316, 320) coupled together in a first fan housing assembly (housing assembly for 320) and a second fan housing assembly (housing assembly for 316); a first cable channel (124 between 318 and 320) disposed on a first side of the first fan housing (housing assembly for 320); a second cable channel (124 on the outside side of 320) disposed on second side of the first fan housing assembly (housing assembly for 320); and a third cable channel assembly (124 between 318 and 320) disposed on a first side of the second fan housing assembly (housing assembly for 316) (Figures 1 and 3, paragraph [0010]); and
a plurality of additional fan modules (316, 320) coupled together in a first fan housing assembly (housing assembly for 320) and a second fan housing assembly (housing assembly for 316); a first cable channel (124 between 318 and 320) disposed on a first side of the first fan housing assembly (housing assembly for 320); a second cable channel (124 on the outside side of 320) disposed on second side of the first fan housing assembly (housing assembly for 320); and a third cable channel assembly (124 between 318 and 320) disposed on a second side of the second fan housing assembly (housing assembly for 316) (Figures 1 and 3, paragraph [0010]).
Oliver teaches each corner of the fan module being a 3-edge corner and a second feature diagonally disposed from the first feature which is located at a front 3-edge corner, but does not teach the second feature being located at a rear corner of the fan. Lin teaches an assembly comprising:
a plurality of first features formed on planar surface (20); a plurality of second features formed on the planar surface (20), each second feature of the plurality of second features associated with one of the first features of the plurality of first features; and a fan module (30) coupled to one of the first features of the plurality of first features (32, 34) disposed at a front corner and the associated second feature of the plurality of second features (32, 34) diagonally disposed from the first clip at a rear corner (Figures 1 and 2, Fig. 1 annotated below; paragraphs [0014] and [0017]).
[AltContent: arrow][AltContent: textbox (Front Edge)][AltContent: arrow][AltContent: textbox (Second Fan Module)][AltContent: textbox (Unattached Corner)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Attached Corner)][AltContent: arrow][AltContent: textbox (Attached Corner)][AltContent: textbox (Unattached Corner)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First Fan Module)][AltContent: textbox (Second Features)][AltContent: arrow][AltContent: arrow][AltContent: textbox (First Features)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    642
    398
    media_image1.png
    Greyscale

Annotation of Lin Figure 1.
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the fan taught by Oliver with the second feature locations taught by Lin (by moving the second feature of Oliver into the rear 3-edge corner) in order to further spread apart the connection features which better secures the back end of the fan module, and the fan as a whole.
Oliver and Lin do not teach the use of snaps.  Letourneau teaches an assembly comprising:
a planar surface (20); and a fan module coupled using a snap (113, 114) to the planar surface (20) (Figures 2 and 11; col. 9 line 58 - col. 10 line 5).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the fan taught by Oliver with the snaps taught by Letourneau in order to use secure the fan to the baseplate with a fastening means that can be removed without moving the fan, and since it has been held that a simple substitution of one known element, the snaps of Letourneau, for another, the connectors of Oliver, to obtain predictable results, securing the fan to the baseplate, was an obvious extension of prior art teachings.  KSR, 550 U.S. at 419, 82 USPQ2d at 1396; MPEP § 2141 III B.
Oliver and Lin are silent as to whether or not the first and second features are formed from the baseplate or attached thereto. Letourneau teaches an assembly wherein:
a plurality of first features (21) formed from a planar surface (top surface of 20) and a plurality of second features formed from a planar surface (top surface of 20) and formed from a single molded material in a molding operation, and the planar surface (top surface of 20) and the plurality of first and second features (21, 22) are formed from the material in a metal forming operation (Fig. 2; col. 4 lines 30-32 and col. 5 lines 12-44).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to make the assembly taught by Lin with the metal forming molding operation for making the baseplate and the connectors therefrom as taught by Letourneau since this is use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2141 III C), since it simplifies the design to use a single material for the connectors and the baseplate, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416), since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art  (Howard v. Detroit Stove Works, 150 U.S. 164 (1893)), since it has been held that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965); MPEP §2144.04 V B), and since the method of forming the device is not germane to the issue of patentability of the device itself (see MPEP § 2113).
Referring to claims 13-19, Oliver teaches an assembly comprising: 
a planar surface (102, 302) formed from a material (Figures 1-3; paragraph [0009] and [0014]-[0016]);
a plurality of feature pairs (110, 112, 202, 204, 206, 208, 304, 306, 308, 310, 312, 314) formed on the material of the planar surface (102, 302); and a fan module (104, 318) coupled to one (308, 310) of the plurality of feature pairs (110, 112, 202, 204, 206, 208, 304, 306, 308, 310, 312, 314) using a first clip (118) at a front 3-edge corner and a second clip (116) diagonally-disposed from the first clip (118) (Figures 1-3; paragraph [0009] and [0014]-[0016]);
further comprising a second fan module (104, 320) coupled to a second one (312, 314) of the plurality of feature pairs (110, 112, 202, 204, 206, 208, 304, 306, 308, 310, 312, 314) (Figures 1-3; paragraph [0009] and [0014]-[0016]); and
further comprising a second fan module (104, 320) disposed adjacent to the first fan module (104, 318) and coupled to a second one (312, 314) of the plurality of feature pairs (110, 112, 202, 204, 206, 208, 304, 306, 308, 310, 312, 314) (Figures 1-3; paragraph [0009] and [0014]-[0016]); and
wherein each the plurality of feature pairs (110, 112, 202, 204, 206, 208, 304, 306, 308, 310, 312, 314) comprises a first feature (112, 204, 208, 306, 310, 314) and a second feature (110, 202, 206, 304, 308, 312) disposed diagonally relative to each other and a front edge of the planar surface (20) (Figures 1-3; paragraph [0009] and [0014]-[0016]).
Oliver teaches each corner of the fan module being a 3-edge corner and a second clip diagonally disposed from the first clip which is located at a front 3-edge corner, but does not teach the second clip being located at a rear corner of the fan. Lin teaches an assembly comprising:
a fan module (30) coupled to one of a plurality of feature pairs (32, 34) at a front corner and at a second rear corner diagonally disposed from the front corner, the fan module (30) further comprising an unattached third corner disposed between the front corner and the rear corner along a periphery of the fan module (Figures 1 and 2, Fig. 1 annotated above; paragraphs [0014] and [0017]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the fan taught by Oliver with the second feature locations taught by Lin (by moving the second clip of Oliver into the rear 3-edge corner) in order to further spread apart the connection features which better secures the back end of the fan module, and the fan as a whole.
Oliver and Lin are silent as to whether or not the first and second features are formed from the baseplate or attached thereto. Letourneau teaches an assembly wherein:
a plurality of feature pairs (21, 22) formed from a material of a planar surface (top surface of 20) and formed from a single molded material in a molding operation, and the planar surface (top surface of 20) and the plurality of first and second features (21, 22) are formed from the material in a metal forming operation (Fig. 2; col. 4 lines 30-32 and col. 5 lines 12-44).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to make the assembly taught by Lin with the metal forming molding operation for making the baseplate and the connectors therefrom as taught by Letourneau since this is use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2141 III C), since it simplifies the design to use a single material for the connectors and the baseplate, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416), since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art  (Howard v. Detroit Stove Works, 150 U.S. 164 (1893)), since it has been held that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965); MPEP §2144.04 V B), and since the method of forming the device is not germane to the issue of patentability of the device itself (see MPEP § 2113).
Referring to claim 21, Oliver teaches an assembly comprising: 
a planar surface (102, 302) formed from a material (Figures 1-3; paragraph [0009] and [0014]-[0016]);
a plurality of connectors (110, 112, 202, 204, 206, 208, 304, 306, 308, 310, 312, 314) formed on the planar surface (102, 302) and extending from the planar surface (20) (Figures 1-3; paragraph [0009] and [0014]-[0016]); and 
two or more adjacent fan modules (104, 316, 318, 320), each coupled to a first (112, 204, 208, 306, 310, 314) of the plurality of connectors using a first clip (118) at a front 3-edge corner and to a second (110, 202, 206, 304, 308, 312) of the plurality of connectors using a second clip diagonally-disposed from the front 3-edge corner, each fan module (104, 316, 318, 320) having at least one unattached 3-edge corner adjacent with at least one side of another fan module (104, 316, 318, 320, wherein at least fan modules 318 and 320 have an unattached 3-edge corner next to a side of an adjacent fan module 316, 318) (Figures 1-3; paragraph [0009] and [0014]-[0016]).
Oliver teaches each corner of the fan module being a 3-edge corner and a first clip which is located in at a front 3-edge corner diagonally disposed from a second clip, but does not teach the second clip being located at a rear corner of the fan. Lin teaches an assembly comprising:
a fan module (30) coupled to one of a plurality of connectors (32, 34) at a front corner and a second corner diagonally disposed from the front corner at a rear corner (Figures 1 and 2, Fig. 1 annotated above; paragraphs [0014] and [0017]).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the fan taught by Oliver with the second feature locations taught by Lin (by moving the second feature of Oliver into the rear 3-edge corner) in order to further spread apart the connection features which better secures the back end of the fan module.
Oliver and Lin are silent as to whether or not the connectors are formed from the material of the baseplate or attached thereto. Letourneau teaches an assembly wherein:
a plurality of connectors (21, 22) are formed from a material of a planar surface (top surface of 20) (Fig. 2; col. 4 lines 30-32 and col. 5 lines 12-44).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to make the assembly taught by Lin with the metal forming molding operation for making the baseplate and the connectors therefrom as taught by Letourneau since this is use of known technique to improve similar devices (methods, or products) in the same way (MPEP 2141 III C), since it simplifies the design to use a single material for the connectors and the baseplate, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416), since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art  (Howard v. Detroit Stove Works, 150 U.S. 164 (1893)), since it has been held that the use of a one piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965); MPEP §2144.04 V B), and since the method of forming the device is not germane to the issue of patentability of the device itself (see MPEP § 2113).
Oliver teaches fan modules adjacent to each other, but is silent as to exactly how close the fan modules are to one another.  Oliver teaches that the spacing between fan modules effects the resulting variable number of fans that will fit on the planar surface (paragraph [0017]).  The horizontal spacing between the fans is therefore a result effective variable.  It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to make an unattached 3-edge corner of the first fan module contact with at least one side of another fan module (have a spacing of zero), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Response to Arguments
Applicant's arguments filed October 13, 2022 have been fully considered but they are not persuasive.
Applicant argues with 
regards to the objections to the Specification, Applicant disagrees that M.P.E.P. 608.01(b) is applicable, as it states “The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, ‘This disclosure concerns,’ “The disclosure defined by this invention,’ ‘This disclosure describes,’ etc.” The common element of these three examples is “this disclosure,” not concerns, defined, or describes.

However, even though in two of the three examples provided in the MPEP “this disclosure” is used, this list of examples does not include the only language which is to be objected to.  The MPEP says that the language “should avoid using phrases which can be implied.”  As previously explained in the prior rejection, since everything in the abstract is further disclosed in the specification and claims that follow, this recitation of “is disclosed” is indeed a phrase which can be implied.  Accordingly, MPEP § 608.01(b) is applicable.  Applicant further notes that “regulatory guidance does not even have the force of a regulation, much less a statute, and no regulatory or statutory basis for the proposed amendment has been identified.”  However, as detailed above and in the prior action, the Examiner has cited to MPEP § 608.01(b) as the authority for this objection.  MPEP § 608.01(b) details how applications are to be examined according to 37 C.F.R. 1.72.  The objection to the abstract is ultimately based on 37 C.F.R. 1.72, however it is Office policy to cite to MPEP § 608.01(b) for this objection (see form paragraph 6.13 in MPEP § 608.01(b)).  The Examiner also notes that Applicant’s request to withdraw the finality of the prior action is moot given that the finality of the prior action was already withdrawn pursuant to 37 CFR 1.114 as a result of Applicant’s filing of a request for continued examination.
 Applicant argues “that the rear clip is disclosed as being identical to the front clip. A person of skill in the art would not require a drawing that is identical to ones already in the application to understand the claimed invention.”  However, even if they are identical, without a drawing there are still many aspects of this arrangement that are unclear.  For example, it is unclear where this clip is located or how it is oriented.  Furthermore, as explained in the prior rejection, there is nothing in the specification which states that the front and rear clips are the identical.  The Examiner maintains that one of ordinary skill in the art would need a drawing to understand what this arrangement looks like and how it is setup for the disclosed fans.  The Examiner again notes that Applicant’s request to withdraw the finality of the prior action is moot given that the finality of the prior action was already withdrawn pursuant to 37 CFR 1.114 as a result of Applicant’s filing of a request for continued examination.
The Examiner notes that while Applicant requests withdrawal of the pending claim objections to claims 13-19, Applicant has not amended the claims or made any arguments as to why the objections are unnecessary.
With regards to the rejections under 35 USC 103, Applicant argues that the pending “amendment overcomes the edge identified by the Office as a corner, and it is noted that even Letourneau uses the terminology ‘edge’ and ‘corner,’ and does not refer to the edges as corners.”  This argument is moot since the new grounds of rejection detailed above relies on Letourneau for the teaching of a 3-edge corner, not Lin.  As Applicant seems to explain, Letourneau teaches a corner formed from the intersection of three edges, in the same was as applicant discloses and claims. The Examiner also notes that there are no edges referred to as corners disclosed or claimed by the Applicant.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746